Citation Nr: 1443478	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  06-35 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for cerebrovascular accident with residual right lower extremity weakness, from May 1, 2012.

2.  Entitlement to special monthly compensation (SMC) based on the Veteran's need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 through November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2011 and April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In the September 2011 decision, the RO denied the Veteran's claim for SMC due to aid and attendance and housebound status.  In the April 2012 decision, the RO granted service connection for a cerebrovascular accident, effective from October 7, 2011, with a 100 percent initial disability rating assigned through April 30, 2012, and a 10 percent disability rating from May 1, 2012.  The Veteran has perfected a timely appeals challenging the RO's denial of SMC due to the need for aid and attendance and housebound status, and, the 10 percent initial disability rating assigned for the Veteran's cerebrovascular accident, from May 1, 2012.

In October 2012, the Board remanded these issues for further development, to include affording the Veteran a VA examination of his cerebrovascular accident with residual right lower extremity weakness and to determine whether associated symptoms have rendered the Veteran in need of aid and attendance and/or has rendered him housebound; associating copies of a July 2012 statement of the case, substantive appeal, and August 2012 supplemental statement of the case pertaining to the Veteran's cerebrovascular accident claim; and readjudicating the issues on appeal.  The Board is satisfied that the directed development action has been performed, and is prepared to proceed with its de novo consideration of the issues on appeal.

This appeal also initially included the issues of the Veteran's entitlement to service connection for a skin condition; service connection for an erectile dysfunction; higher initial disability ratings for coronary artery disease associated with herbicide exposure; and an earlier effective date than October 10, 2002 for service connection for the Veteran's coronary artery disease.  The issues of entitlement to service connection for a skin condition, higher initial disability ratings for coronary artery disease, and an earlier effective date for service connection for coronary artery disease were denied by the Board in October 2012.  The Veteran's claim for service connection for erectile dysfunction was granted fully in a December 2013 rating decision issued by the Lincoln RO.  Accordingly, these issues no longer remain before the Board on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A supplemental statement of the case addressing the issues here on appeal was provided to the Veteran in November 2013.  Since that time, VA has obtained and associated with the electronic claims file additional evidence which includes additional records pertaining to VA treatment received by the Veteran from December 2013 through March 2014.  

In the prior October 2012 Remand, the agency of original jurisdiction (AOJ) to issue a supplemental statement of the case (SSOC) following completion of the development requested by the Board or any development deemed necessary by the AOJ.  While the RO issued an SSOC in November 2013, it did not issue a SSOC following completion of the requested development as instructed in the prior Remand.  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As additional potentially probative evidence received following the November 2013 SSOC that has not been reviewed by the agency of original jurisdiction (AOJ) in connection with the issues here on appeal, the AOJ should consider these additional records and readjudicate the issues on appeal in a supplemental statement of the case (SSOC) to the Veteran.  38 C.F.R. § 19.31(b)(1) (2013).


Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of the Veteran's entitlement to an initial disability rating in excess of 10 percent for cerebrovascular accident with residual right lower extremity weakness, from May 1, 2012,  and, SMC based on the Veteran's need for aid and attendance or housebound status.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case addressing these issues and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


